office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et2 agkelley postf-138731-14 uilc date date third party communication none date of communication not applicable to patricia wang area_counsel office_of_chief_counsel tax exempt and government entities attn grace h kim chief_counsel from lynne camillo chief cc tege eoeg et2 chief_counsel subject ------------------ this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend corporation x -------------------- issues whether payments late payment penalties that an employer_corporation x is required to make under california state law to a terminated or quitting employee if the employer fails to pay the employee’s final wages within the required time period provided by state law are wages for purposes of the federal_insurance_contributions_act fica the federal_unemployment_tax_act futa and federal_income_tax withholding conclusions the payment of the late payment penalties is not wages for fica futa and federal_income_tax withholding purposes postf-138731-14 facts corporation x was required to pay the late payment penalties when it failed to pay final paychecks by the due_date provided under state law section of the california state labor code provides for the late payment penalty also referred to as the waiting time penalty if an employer willfully fails to pay without abatement or reduction in accordance with the due dates imposed by the state labor code governing the payment of wages any wages of an employee who is discharged or who quits under section if the late payment penalty applies the wages of the employee shall continue as a penalty from the due_date of the final paycheck at the same rate until paid or until an action therefor is commenced but the wages shall not continue for more than days an employee who secretes or absents himself or herself to avoid payment to him or her or who refuses to receive the payment when fully tendered to him or her including any penalty then accrued under this section is not entitled to any late payment penalty for the time during which he or she so avoids payment the state labor office california department of industrial relations website provides that the late payment penalty under section of the state labor code does not require that the employer intended the action or anything blameworthy but rather that the employer knows what he is doing that the action occurred and is within the employer’s control and that the employer fails to perform a required act the website also provides that the penalty does not apply if there is a good_faith dispute whether the wages are due the website provides that in order for the penalty to apply there must be a true employer-employee relationship and a quit or a discharge which includes a layoff the penalty applies to the willful failure to pay any wages which references the definition of wages in the state labor code the website provides that all compensation must be considered in determining if all wages due were paid as prescribed by law the penalty under section of the state labor code is based on the employee’s daily rate of pay and is calculated by multiplying the daily wage average wage on working days by the number of days that the employee was not paid up to a maximum of days overtime wages are included in calculating the penalty only if overtime is regularly scheduled each week thus occasional or infrequent overtime is not included in the calculation of the daily rate of pay for purposes of computing the penalty the day period is calendar days and includes weekends and holidays and any other days that the employee would not normally work payment of the wages or the commencement of an action stops the penalty from accruing filing a complaint in court commences an action an employee’s filing a claim with the state labor office is not considered the commencement of an action and does not stop the penalty from accruing the state labor office website states that payment of the late payment penalty is not wages and that no deductions are taken from the penalty payment postf-138731-14 the supreme court of california has held that the late payment penalty under section of the state labor code may not be recovered as restitution under the state unfair competition law ucl in contrast to unpaid wages that give rise to the penalty pineda v bank of america p 3d the court noted that once earned unpaid wages become property to which the employee is entitled and thus can recover as restitution the court stated that by contrast permitting recovery_of section penalties would not restore the status quo by returning to the plaintiff funds in which he or she has an ownership_interest the court further stated pincite p 3d as follows with respect to the late payment penalty section is not designed to compensate employees for work performed instead it is intended to encourage employers to pay final wages on time and to punish employers who fail to do so in other words it is the employers’ action or inaction that gives rise to section penalties the vested interest in unpaid wages on the other hand arises out of the employees’ action ie their labor until awarded by a relevant body employees have no comparable vested interest in section penalties we thus hold section penalties cannot be recovered as restitution under the ucl law and analysis sec_3101 and sec_3111 of the internal_revenue_code code impose fica_taxes on wages the term wages is defined in sec_3121 for fica purposes as all remuneration for employment with certain specific exceptions sec_3121 defines employment as any service of whatever nature performed by an employee for the person employing him with certain specific exceptions futa_tax is imposed on employers by sec_3301 although there are differences in the statutory exceptions concerning what constitutes wages and employment the general definitions of the terms wages and employment for futa purposes are similar to the definitions for fica purposes sec_3402 relating to income_tax_withholding generally requires every employer making a payment of wages to deduct and withhold upon those wages a tax determined in accordance with prescribed tables or computational procedures the term wages is defined in sec_3401 for federal_income_tax withholding purposes as all remuneration for services performed by an employee for his employer with certain specific exceptions sec_31_3121_a_-1 sec_31_3306_b_-1 and sec_31_3401_a_-1 of the employment_tax regulations provide that the name by which remuneration for employment is designated is immaterial thus salaries fees bonuses and commissions on sales or on insurance premiums are wages if paid as compensation_for employment sec_31_3121_a_-1 sec_31_3306_b_-1 and sec_31_3401_a_-1 of the regulations provide that generally the basis upon which the remuneration is paid is immaterial in postf-138731-14 determining whether the remuneration is wages thus it may be paid on the basis of piecework or a percentage of profits and it may be paid hourly daily weekly monthly or annually sec_31_3121_b_-3 defines employment for fica purposes as including services performed by an employee for an employer unless specifically excepted under sec_3121 with respect to the futa sec_31_3306_c_-2 provides that services performed within the united_states by an employee for the person employing him unless specifically excepted under sec_3306 constitute employment for futa purposes sec_31_3121_a_-1 sec_31_3306_b_-1 and sec_31_3401_a_-1 of the regulations provide that remuneration for services unless such remuneration is specifically excepted by the statute constitutes wages even though at the time paid the relationship of employer and employee no longer exists between the person in whose employ the services were performed and the individual who performed them sec_31_3401_a_-1 provides that any payments made by an employer to an employee on account of dismissal that is involuntary separation from the service of the employer constitute wages regardless of whether the employer is legally bound by contract statute or otherwise to make such payments in united_states v quality stores inc u s ___ the united_states supreme court held that severance payments made to employees who were involuntarily terminated are wages for purposes of the fica the court noted the broad definition of wages in the fica in sec_3121 as all remuneration for employment and the broad interpretation that the supreme court has given wages in 327_us_358 and mayo foundation for medical ed and research v united_states u s ___ the court also noted that employment is defined in sec_3121 as ‘any service of whatever nature performed by an employee for the person employing him ’ the court cited nierotko to the effect that the term service in the definition of employment means not only work actually done but the entire employer-employee relationship for which compensation is paid to the employee by the employer revrul_2004_110 2004_50_irb_960 holds that an amount_paid to an employee as consideration for cancellation of an employment contract and relinquishment of contract rights is ordinary_income and wages for purposes of the fica the futa and federal_income_tax withholding revrul_2004_110 holds that employment for purposes of fica futa and federal_income_tax withholding encompasses the establishment maintenance furtherance alteration or cancellation of the employer-employee relationship or any of the terms and conditions thereof revrul_72_268 1972_1_cb_313 concerns the employment_tax status of payments for previously unpaid minimum wages unpaid overtime compensation and liquidated postf-138731-14 damages under the fair labor standards act of flsa and the walsh-healy government contracts act liquidated_damages equal to the amount of the unpaid minimum wages or unpaid overtime compensation recovered are payable under the flsa unless the employer shows to the satisfaction of the court that the act or omission giving rise to the unpaid minimum wages or unpaid overtime compensation was in good_faith and that the employer had reasonable grounds for believing that its act or omission was not a violation of the flsa u s c generally the liquidated_damages are paid directly to the affected employees pursuant to the order of the secretary of labor revrul_72_268 holds that since the payments of unpaid minimum wages and unpaid overtime compensation are remuneration for employment the payments are wages for federal employment_tax purposes fica futa and federal_income_tax withholding whether the amounts are paid as a result of a judgment of a court or in accordance with a stipulation or settlement reached by the parties involved the ruling further holds that since payments representing liquidated_damages made by an employer to its employees pursuant to u s c b of the flsa are not remuneration for employment they are not wages for federal employment_tax purposes the ruling notes that such liquidated_damages payments are includible in the gross_income of the employee the late payment penalty in this case is different from severance_pay because it is based on the employer’s failure to pay final wages on a timely basis it is imposed by state law because of the employer’s action or inaction with respect to the final paycheck the employee has no right to payment of the late payment penalty based on the service of the employee it only applies if the employer fails to pay wages on a timely basis the payment of the late payment penalty also does not satisfy the definition of wages in revrul_2004_110 because the penalty is not part of the terms and conditions of employment but a separate statutorily imposed penalty the late payment penalty is similar to the liquidated_damages in revrul_72_268 that were held not to be wages for employment_tax purposes the late payment penalty is a statutorily-imposed penalty for employer misconduct that is additional to the employee’s wages the penalty varies in amount based on the extent of the employer’s misconduct ie the number of days that the employer fails to pay the wages after the due_date rather than the level of services performed by the employee and is not a substitute for the employer’s liability for the payment of wages based on revrul_72_268 we conclude that the payment of the late payment penalty is not wages for federal employment_tax purposes the state law requirement for the payment by itself does not take the payment out of the definition of wages many legally mandated benefits are wages for employment_tax purposes the distinguishing factor here is that the late payment penalty is a state-imposed penalty on the employer for its action in fact because the penalty is based on calendar days rather than work days the penalty amount is not the same as the_amount_of_wages the employee would have received if still working during the period the penalty is imposed postf-138731-14 case development hazards and other considerations our conclusion about the california late payment penalty under section of the california labor code only applies to that penalty specifically it does not apply to the meal and rest period payments made under california labor code section under that provision if an employer fails to provide an employee a meal period or rest period in accordance with state requirements the employer must pay the employee one additional hour of pay at the employee’s regular rate of compensation_for each day that the meal or rest period is not provided because the meal and rest period payments are essentially additional compensation_for the employee performing additional services during the period when the meal and rest periods should have been provided it appears those payments would be wages for federal employment_tax purposes this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
